DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed August 31, 2021, have been entered.  Applicant has made no claim amendments.  Claims 8-16 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (US 2021/0137743 A1) in view of Allen (US 2015/0100045 A1), further in view of Coulthard (US 2017/0128269).
Regarding claim 8, Hartwell discloses a negative pressure wound therapy system (Title), comprising: 
a pump operable to create a negative pressure (pump or negative pressure unit 150; para. [0102]; Fig. 1A); 
a tube coupled to the pump (tube 190; para. [0102]; Fig. 1B); 
a dressing coupled to the tube (wound dressing 100; para. [0102]; Figs 1A-1B), the dressing comprising: 
a drape sealable over a wound bed (top or cover layer, or backing 220; para. 0105; Fig 2B or backing layer 420; para. [0150]; Fig. 4A, as examples);
 a hydrophilic foam layer (transmission layer 226, 426 726a, 726 b, as examples; paragraphs [0105], [0148] and [0159]; Fig. 1B, Fig. 4B and Fig. 7; para. 0109 describes the transmission layer 426 as a layer of porous material; and para. 0113 describes the transmission layer 426 as hydrophilic; *Hartwell implies, but is silent, regarding the transmission layer 426 being made of foam) coupled to the drape; 
super-absorbent material in the form of dry particles dispersed throughout. Use of the cellulose fibers introduces fast wicking elements which help quickly and evenly distribute liquid taken up by the dressing. The juxtaposition of multiple strand-like fibers leads to strong capillary action in the fibrous pad which helps distribute liquid. In this way, the super-absorbent material is efficiently supplied with liquid. The wicking action also assists in bringing liquid into contact with the upper cover layer to aid increase transpiration rates of the dressing.”  The fibers of located on the absorbent layer 221 and the outer surfaces of the transmission layers.”) positioned between the drape and the hydrophilic foam layer (Fig. 4B illustrates the absorbent pads/layers 421 are positioned between the drape (cover/backing layer 420) and the hydrophilic foam layer (transmission layer 426) ; 
a manifold layer (transmission layer 226, 426 726a, 726 b, as examples; paragraphs [0105], [0148] and [0159]; Fig. 1B, Fig. 4B and Fig. 7) positioned under the hydrophilic foam layer, the manifold layer substantially pneumatically isolated from the superabsorbent dots by the hydrophilic foam layer (para. 0102 describes the manifold layer as being underneath the foam layer (and dressing) within the wound; *Hartwell is silent regarding this claim limitation positioned under the hydrophilic foam layer, the 
one or more channels extending through the hydrophilic foam layer (transmission layer 226, 426 726a, 726 b, as examples; paragraphs [0105], [0148] and [0159]; Fig. 1B, Fig. 4B and Fig. 7; para. [0109] states “ the transmission layer 226 preferably ensures than an open air channel can be maintained to communicate negative pressure over the wound area even when the absorbent layer has absorbed substantial amounts of exudates.”); 
a connection pad (fluidic connector 110; para. [0102]; Fig. 4a) aligned with the one or more channels (illustrated in Fig. 4c), the one or more channels providing fluid communication between the manifold layer and the connection pad, the connection pad coupleable to the tube to provide fluid communication between the pump and the manifold layer (Para. 0102 describes the fluidic connector 110 as supplying negative pressure to the wound site and moving fluid including air, liquid, and wound exudate to a canister located between the wound and the pump.   Para. [0109] states “This porous layer, or transmission layer 226 allows transmission of fluid including liquid and gas away from a wound site into the upper layers of the wound dressing.”  The connection pad is in fluid communication between the manifold layer and the connection pad as illustrated in Fig. 4C.).
Hartwell, implies, but is silent regarding the hydrophilic layer is made of foam*. For example. para [0109] of Hartwell states “This porous layer, or transmission layer 226 allows transmission of fluid including liquid and gas away from a wound site into upper layers of the 
As evidence, Allen teaches negative pressure wound therapy apparatuses including dressings and describing what is known in the art about transmission layers. Para. [0698] states “In any embodiments disclosed herein, the transmission layer may be provided by multiple layers of open celled foam. In any embodiments disclosed herein, the foam is reticulated open cell foam. The foam can be hydrophilic or able to wick aqueous based fluids. [Consequently, Allen teaches that the foam can be hydrophobic (not hydrophilic) such as a transmission layer 726b used as a manifold]  The pore size in each layer is selected so that in the foam layer most proximate to the wound side in use the pores have a smallest size. If only one further foam layer is utilized that includes pore sizes which are greater than the pore sizes of the first layer. This helps avoid solid particulate being trapped in the lower layer which thus helps maintain the lower layer in an open configuration in which it is thus able to transmit air throughout the dressing. In any embodiments disclosed herein, two, three, four or more foam layers may be included. The foam layers may be integrally formed, for example, by selecting a foam having a large pore size and then repeatedly dipping this to a lesser and lesser extent into material which will clog the pores or alternatively, the transmission layer formed by the multiple foam layers may be provided by laminating different types of foam in a layered arrangement or by securing such layers of foam in place in a known manner.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 
Hartwell is silent regarding this claim limitation positioned under the hydrophilic foam layer, the manifold layer substantially pneumatically isolated from the superabsorbent dots by the hydrophilic foam layer.”*
However, Coulthard teaches dressings with fluid acquisition and distribution characteristics.  Figs. 2 and 3 of Coulthard illustrate dressings including an absorbent membrane 124, having a hydrophilic side 132 and a hydrophobic side 130 facing the wound.  The hydrophilic side 132 is located between the absorbent membrane 124 and the hydrophobic side 130 (Please see paragraphs [0038] and [0039] and Fig. 1).  Para. [0039] states “The hydrophobic side 130 may be configured to distribute fluids along the upstream side of the pouch 112. The hydrophobic side 130 may also be referred to as a wicking side, wicking surface, distribution surface, distribution side, or fluid distribution surface. The hydrophobic side 130 may be a smooth distribution surface configured to move fluid through the upstream layer 126 along a grain of the upstream layer 126, distributing fluid throughout the upstream layer 126. The hydrophilic side 132 may be configured to acquire fluid from the hydrophobic side 130 to aid in fluid movement into the absorbent member 124 [a limitation in claim 11].” The specification defines “pneumatically isolated” in para. [0009] as “The manifold layer is substantially pneumatically isolated from the superabsorbent dots by the hydrophilic foam layer.”  This same structure is obvious in view of Hartwell and Allen as described above.

Regarding claim 10, dependent from claim 8, Hartwell teaches the claim limitation the dressing further comprising a perforated film layer positioned under the manifold layer (transmission layer 226, 426 726a, 726 b, as examples; paragraphs [0105], [0148] and [0159]; Fig. 1B, Fig. 4B and Fig. 7) and allowing fluid to flow from the wound bed to the manifold layer (contact layer 225 having perforations 225, as an example; para. [0107]; Fig. 2B.  
Regarding claim 11, dependent from claim 8, Hartwell, Allen, Coulthard discloses the claim limitation wherein the hydrophilic foam layer is configured to absorb fluid from the manifold layer and the superabsorbent dots are configured to absorb fluid from the hydrophilic foam. Paragraphs [0145]-[0151], for example, teach the absorbent layer formed from separate units of absorbent material within the wound dressing are capable of absorbing and storing wound exudate absorbed from a transmission layer 426 (hydrophilic foam layer) and a second transmission layer 426 (manifold) as described by Coulthard where both the hydrophilic foam and manifold are wound facing and the hydrophilic foam is located between the absorbent layer and the manifold.  
Regarding claim12, dependent from claim 8, wherein the drape comprises a porous material that allows evaporation of fluid absorbed by the superabsorbent dots through the 
Regarding claim 13, dependent from claim 8, Hartwell discloses the claim limitation wherein the plurality of superabsorbent dots are separated from one another to facilitate deformation of the dressing (illustrated in Figs. 9B and 9C).  
Regarding claim 14, dependent from claim 8, Hartwell discloses the claim limitation the dressing further comprising: a first fiber layer that binds the drape to the hydrophilic foam layer and secures the superabsorbent dots to the hydrophilic foam layer; and a second fiber layer that binds the hydrophilic foam layer to the manifold layer.  Para, [0110] states “In some embodiments, the transmission layer 226 comprises a 3D polyester spacer fabric layer including a top layer (that is to say, a layer distal from the wound-bed in use) which is a 84/144 textured polyester, and a bottom layer (that is to say, a layer which lies proximate to the wound bed in use) which is a 10 denier flat polyester and a third layer formed sandwiched between these two layers which is a region defined by a knitted polyester viscose, cellulose or the like mono filament fiber. Other materials and other linear mass densities of fiber could of course be used.” The top fibrous layer of the transmission layer helps bind the drape to the hydrophilic foam (transmission layer 226, as an example) and secures the superabsorbent dots to the hydrophilic foam layer (transmission layer 226, as an example) and the bottom fibrous layer binds the hydrophilic fam to the manifold layer (second transmission layer 226, as an example). 

Regarding claim 16, dependent from claim 8, Hartwell, Allen, and Coulthard teach the claim limitation wherein the superabsorbent dots are maintained at substantially atmospheric pressure when the pump creates a negative pressure at the manifold layer. Specifically, paragraphs [0097] and [0098] of Hartwell teach reduced or negative pressure levels, such a –XmmHg represent pressure levels relative to normal ambient atmospheric pressure and that negative pressure can be about -20 mmHg and -200mmHg.  A negative pressure of about -20 mmHg is substantially atmospheric pressure so that the superabsorbent dots are maintained at substantially atmospheric pressure when the pump creates a negative pressure at the manifold layer.  In addition, the combination of element of claim 8 is obvious in view of Hartwell, Allen, and Coulthard, and that combination of elements will function as the present invention so that the superabsorbent dots are maintained at substantially atmospheric pressure when the pump creates a negative pressure at the manifold layer.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (US 2021/0137743 A1) in view of Allen (US 2015/0100045 A1), further in view of Coulthard (US 2017/0128265), further in view of Hirsch (5,345,935).
Regarding claim 9, dependent from 8, Hartwell, Allen, and Coulthard imply, but are silent, regarding the claim limitation wherein the pump is manually powered.  Para. [0102] of Hartwell states, “Application of negative pressure may be applied until a desired level of healing 
For example, Hirsch teaches non-invasive medical probes provided with suction cups using a pump that is manually powered (operated bellows 24; Col. 5, lines 59-68; Fig. 6).  Col. 3, lines 6-14, states “These two features--the increased retaining force and the concentrating of its action--create a greatly improved seal around the suction cup, and in turn permit the use of relatively simple, low pressure source means, such as a manually operated bellows, with the advantages of lightness, compactness and low cost, and also with lower suction level than that which would be harmful.” 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a manually powered pump, such as a bellow, for the advantages of lightness, compactness, low cost, and lower suction level as taught by Hirsch. 
Response to Arguments
Applicant's arguments filed August 31, 2021, have been fully considered but they are not persuasive. 
Applicant asserts on page 7, of the August 31 reply, that the manifold layer and the hydrophilic foam layer are distinct.  Fig. 7 of Hartwell (provided below) illustrates an embodiment including two transmission layers 726a and 726b.  One of the transmission layers is the claimed manifold layer (first transmission layer) and one of the transmission layers is the claimed hydrophilic foam layer (the second 

    PNG
    media_image1.png
    626
    504
    media_image1.png
    Greyscale

As illustrated in Fig. 2 of the present invention, the manifold layer 204 and the hydrophilic foam layer 208 are both located underneath the superabsorbent dots 210.



    PNG
    media_image2.png
    842
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    700
    303
    media_image3.png
    Greyscale


Para [0009] states “The manifold layer is substantially pneumatically isolated from the superabsorbent dots by the hydrophilic foam layer.”  The broadest reasonable interpretation is any material separating the superabsorbent dots from the manifold layer results in the manifold layer being substantially pneumatically isolated from the superabsorbent dots.   Applicant has not defined the term pneumatically isolated to mean 100% of air cannot be passed from one structure to another.  Consequently, the term pneumatically isolated could mean that 0.5% of the air cannot be passed from one structure to another, as an example.  Consequently, any material blocking the slightest amount of air from passing from one structure to the next may be a material that pneumatically separates one layer from another layer.
The examiner however, is using applicants definition (more narrow than the broadest reasonable interpretation) that the hydrophilic foam separating the superabsorbent dots from the manifold layer results in the manifold layer being substantially pneumatically isolated from the superabsorbent dots.  

Applicant asserts claims 9-16 are allowable by virtue of their dependency to claim 8.  Consequently, claims 9-16 are rejected under 103.

    PNG
    media_image4.png
    780
    425
    media_image4.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GREGORY J FEULNER/               Examiner, Art Unit 3781                

/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781